DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                   Applicant’s amendment filed 11/21/21 is acknowledged. Claims 1-8 and 10-20 are pending. Claims 13-16 remain withdrawn from further consideration. 
     Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the claimed subject matter of “an aspect ratio length to cross-length dimension of at least 10…wherein the metal hydride containment tube is configured in a coil” is not supported by the original disclosure.  Applicant discloses (paragraph 110) an exemplary coiled integral heat exchanger enclosure comprising a plurality of high aspect ratio metal hydride heat exchanger configured in an enclosure and coiled… is very high in this coiled embodiment, such as about 50:1 or more.  Therefore, there is no support for the coiled embodiment to have an aspect ratio of length to cross-length dimension of at least 10 (including 10-49:1 ratio, not supported).
 Furthermore, the limitation of “a closed end” and “said outlet end” of the coiled containment tube is not supported by the original disclosure.  Applicant does not disclose that closed end and the outlet end of the containment tube coexisting in the original disclosure.
Regarding claim 2, the claimed subject matter of “the metal hydride containment tube is coiled around said heat exchanger” is not supported by the original disclosure.  Applicant discloses (figure 19) the containment tube (79) is a straight tube.  Applicant 
Regarding claim 17, the combination subject matter of “the metal hydride containment tube is configured in a coil” (claim 1) and the subject matter of claim 17 is not supported by the original disclosure.  Applicant discloses the subject matter of claim 17 in the embodiment of figure 30, and the coil configuration of the containment tube is shown in figures 31 and 32.  There is not original support for the combination of these two embodiments. 
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the claimed subject matter of “the metal hydride containment tube is configured in a coil between said inlet end and said outlet end” renders the scope of the claim indefinite since it is not clear whether the outlet end is different than the closed end. (cited in line 4 of the claim)
 Regarding claim 17, the limitation of “the high aspect ratio metal hydride heat exchanger of claim 1 comprising a chamber configured around the high aspect ratio metal hydride heat exchanger” renders the scope of the claim indefinite since it is not clear whether “a chamber” is part of the high aspect ratio metal hydride heat exchanger. It appears that applicant is claiming that a chamber is part of the high aspect ratio metal hydride heat exchanger (comprising a chamber). However, the chamber is outside of the heat exchanger (chamber configured around the heat exchanger). Therefore, it is 
Claim 1 recites the limitation "said outlet end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant claims that the containment tube has an inlet end and a closed end.  It is not clear whether applicant refers “said outlet end” to a closed end.
Claim 17 recites the limitation "the inlet of the integral heat exchanger enclosure" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether applicant refers “the inlet” to an inlet of the chamber.  Applicant has removed “an integral heat exchanger enclosure” in line 2 and replaced it with “chamber”.  Therefore, there is insufficient antecedent basis for the limitation.
Claim 18 recites the limitation "said outlet end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant claims that the containment tube has an inlet end and a closed end.  It is not clear whether applicant refers “said outlet end” to a closed end.
Claim 20 recites the limitation "the electrochemical cell" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
NOTE:  The claimed subject matter of claim 1, is not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Honda et al. (JP 58164994A) discloses a vessel for metal hydride.
Nishizaki et al. (US 4,457,136) discloses a metal hydride reactor.
Golben (US 7,318,520) discloses a filter around a metal hydride tube containment.
Lee Joon Kyu (US 20160185210A1) discloses a conformable gas tank.
Woods et al. (US 2004/0137290A1) discloses an electrochemical system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763